—In a proceeding pursuant to SCPA 1809 to determine the validity of a claim, the claimant appeals from so much of an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated August 20, 1992, as, in effect, granted the petition and dismissed the claim.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the appellant personally.
The Surrogate properly concluded that the claimant executed a valid release which served to bar her belated claim for interest on a bequest. Thus, her claim was properly dismissed. Balletta, J. P., Copertino, Friedmann and Goldstein, JJ., concur.